452 F.2d 1203
4 Empl. Prac. Dec. P 7603
UNITED STATES of America, Plaintiff-Appellant,v.TEXAS EDUCATION AGENCY and La Vega Independent SchoolDistrict, et al., Defendants-Appellees.
No. 71-3135.
United States Court of Appeals,Fifth Circuit.
Jan. 4, 1972.

Brian K. Landsberg, Bruce E. Davis, Thomas M. Keeling, Attys., Dept. of Justice, Washington, D. C., Seagal V. Wheatley, U. S. Atty., San Antonio, Tex., William S. Sessions, U. S. Atty., David L. Norman, Asst. Atty. Gen., Washington, D. C., for plaintiff-appellant.
Tommy P. Herring, McClintock & Herring, Waco, Tex., Peeler Williams, Jr., Minor L. Helm, Jr., Waco, Tex., Crawford Martin, Atty. Gen., State of Texas, Austin, Tex., Sleeper, Williams, Johnston, Helm & Estes, Waco, Tex., for defendants-appellees.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
The district court failed to make findings of fact and conclusions of law with regard to the issue on appeal: Whether the La Vega Independent School District utilized nonracial objective criteria in selecting staff members to be dismissed following the de-annexation of a portion of the La Vega Independent School District to the adjoining Waco Independent School District.  See Singleton v. Jackson Municipal Separate School District, 5 Cir. 1969, 419 F.2d 1211, 1218.  The judgment appealed from is ordered vacated.  This cause is remanded with directions for the district court to make findings and conclusions as to whether or not the La Vega Independent School District utilized nonracial objective criteria in the selection of staff members for dismissal.  Such findings and conclusions shall be returned to this Court within thirty (30) days for final decision on the question presented.  Jurisdiction is retained during this limited remand for further proceedings below.  See Gordon v. Jefferson Davis Parish School Board, 5 Cir. 446 F.2d 266.


2
Vacated and remanded with directions.